Citation Nr: 9927002	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-08 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a groin 
disability.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disability.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970 and June 1970 to July 1973.  He also served as 
a member of the Army National Guard.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1994 decision of the RO.  



REMAND

On a VA Form 9 dated in May 1997, the veteran indicated that 
he wished to appear personally at a hearing before a Member 
of the Board.  Also, during a hearing at the RO in August 
1997, the Hearing Officer indicated that the veteran had 
stated that he wished to have a hearing before a Member of 
the Board.  Consequently, in light of the clear evidence 
referable to the veteran's hearing request, further appellate 
action cannot take place until he is afforded an opportunity 
to appear for such a hearing.  38 U.S.C.A. § 7107(b) (West 
1991 & Supp. 1999).  

Accordingly, this case must be REMANDED to the RO for the 
following action:

The RO should take appropriate steps to 
contact the veteran in order to undertake 
to schedule him for a personal hearing 
before a Member of the Board at the local 
office.  Based on his response, the RO 
should take all indicated action.  

Thereafter, following completion of all indicated development 
and any additional development deemed necessary by the RO, 
the case should be returned to the Board for the purpose of 
appellate disposition.  No action is required of the veteran 
until he receives further notice.  

The purposes of this remand are to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


